                                        UNITED STATES DISTRICT COURT
                                    FOR THE EASTERN DISTRICT OF MICHIGAN
                                             SOUTHERN DIVISION


JOHN DOE, et al.,

                        Plaintiffs,
v.                                                                            Case No. 16-13137

RICHARD SNYDER, et al.,

                        Defendants.
                                                                      /

          OPINION AND ORDER DENYING MOTION FOR STATUS CONFERENCE

            Curwood Price, a member of the certified class in this case, filed a “Motion for

Status Conference.” (ECF No. 52.) The court has already certified the class in this case

pursuant to Federal Rule of Civil Procedure 23(b)(2). As such, Mr. Price has no

standing to separately litigate any of the claims at issue or represent himself

individually. See Walmart-Stores, Inc. v. Dukes, 564 U.S. 338, 361 (2011). All filings in

this case are publicly available, and Mr. Price—the same as any other member of the

public—may review the filings electronically through the court’s docket. Accordingly,

            IT IS ORDERED that the Motion for Status Conference (ECF No. 52) is DENIED.

                                                             s/Robert H. Cleland
                                                             ROBERT H. CLELAND
                                                             UNITED STATES DISTRICT JUDGE
Dated: July 8, 2019
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, July 8, 2019, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522

S:\Cleland\Cleland\HEK\Civil\16-13137.DOES.deny.motion.HEK.docx
